DETAILED ACTION
The instant application having Application No. 17/146,101 filed on 1/11/2021 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claims 1, 26, and 27 recite “wherein if a first mantissa of the first data and a second mantissa of the second data are composed of ‘M’-bit (‘M’ being a natural number), each of the plurality of multipliers is configured to perform the multiplication operation so that the fixed-point format multiplication result data includes a mantissa of 2*(M+1) bits”.  The Examiner notes that this is a contingent limitation, and that when the mantissas are not composed of “M” bits (wherein M may be any natural number), the fixed-point format multiplication result data need not include a mantissa of 2*(M+1) bits.  See MPEP 2111.04(II), a “claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”
Therefore, the limitation in question is essentially non-limiting, because for any given mantissa, the value “M” can be selected as inequal to the mantissa length, in which case the contingency is not met and the fixed-point format multiplication result data need not include a mantissa of 2*(M+1) bits.
The Examiner suggests simply eliminating the word “if” in the limitation in question, such that the limitation reads “wherein a first mantissa of the first data and a second mantissa of the second data are composed of ‘M’-bit (‘M’ being a natural number), each of the plurality of multipliers is configured to perform the multiplication operation so that the fixed-point format multiplication result data includes a mantissa of 2*(M+1) bits”, which remedies the contingent and non-limiting nature of the limitation.

Claim Objections
Claim 1 is objected to because the preamble should read “A multiplication and accumulation (MAC) operator”.  Appropriate correction is required.
Claim 26 is objected to because the preamble should read “A processing-in-memory (PIM) device”.  Appropriate correction is required.
Claim 27 is objected to because the preamble should read “A multiplication and accumulation (MAC) operator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per independent Claims 1, 26, and 27, they recite “each of the plurality of floating-point to fixed-point converters being configured to receive the floating-point format multiplication result data from each of the plurality of multipliers”.  However, the specification makes clear that each floating-point to fixed-point converter receives floating-point format multiplication result data from a corresponding multiplier, and not from each of the plurality of multipliers (i.e. from all multipliers).  See e.g. Figure 31.  Due to this conflict with the specification, the claims are rendered unclear and indefinite.
The Examiner suggest amending the claims to recite “each of the plurality of floating-point to fixed-point converters being configured to receive the floating-point format multiplication result data from [[each]] a corresponding one of the plurality of multipliers”.

Additionally per Claims 1, 26, and 27, they recite “the fixed-point format multiplication result data includes a mantissa of 2*(M+1) bits”.  However, a “mantissa” is a feature of floating-point data, and not fixed-point data.  Moreover, the specification makes clear that the floating-point format multiplication result data includes a mantissa of 2*(M+1) bits, whereas the subsequently converted fixed-point multiplication result data includes a sign bit, integer part (INT) and fraction part (FRAC), which together is larger than 2*(M+1) bits.  See Figures 32, 34 and their corresponding description in the instant specification.  Due to this conflict with the specification, the claims are rendered unclear and indefinite.  For examination purposes, the Examiner interprets the “fixed-point format multiplication result data” as recited in the limitation in question to read “floating-point format multiplication result data”.

As per Claim 2, it recites the “fixed-point format multiplication result data has a floating-point positioned between 2*M bit and (2*M+1) bit”.  However, fixed-point data comprises a “binary point” instead of a “floating-point”.  Moreover, the specification makes clear that it is the floating-point format multiplication result data that includes a binary point positioned between 2*M bit and (2*M+1) bit (see paragraph 0212 and Figure 32), rather than the fixed-point format multiplication result data.  Due to this conflict with the specification, the claim is rendered unclear and indefinite.  For examination purposes, the Examiner interprets the “fixed-point format multiplication result data” as recited in the limitation in question to read “floating-point format multiplication result data”.

As per Claim 4, it recites “the mantissa of 2*(M+1) bits included in the floating-point multiplication result data”.  However, as noted above, Claim 1 recites “the fixed-point format multiplication result data includes a mantissa of 2*(M+1) bits”.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Additionally as noted above, the Examiner interprets the limitation in Claim 1 in line with the limitation in Claim 4, i.e. “the floating-point format multiplication result data includes a mantissa of 2*(M+1) bits”.

Claims 3 and 5-25 are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 20, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roldao Lopes et al., “A Fused Hybrid Floating-Point and Fixed-Point Dot-Product for FPGAs.”

As per Claim 1, Roldao Lopes discloses a MAC operator comprising: a plurality of multipliers, each of the plurality of multipliers being configured to perform a multiplication operation on a floating-point format first data and a floating-point format second data to output a floating-point format multiplication result data (Abstract and Pages 162-163, a dot-product operator comprises e.g. four multipliers for multiplying e.g. single-precision floating-point operands, to generate floating-point results each comprising a mantissa, an exponent, and a sign value);  a plurality of floating-point-to-fixed-point converters, each of the plurality of floating-point-to-fixed-point converters being configured to receive the floating-point format multiplication result data from each of the plurality of multipliers and convert into a fixed-point format multiplication result data to be output (Pages 162-163, a plurality of shifters and plurality of 2’s complement converters convert the floating-point multiplication results to a fixed-point format);  and an adder tree configured to perform an addition operation on the fixed-point format multiplication result data that is output from the plurality of floating-point-to-fixed-point converters (Figure 3, an adder tree at the output of the 2’s complement converters);  wherein, if a first mantissa of the first data and a second mantissa of the second data are composed of ‘M’-bit (‘M’ being a natural number), each of the plurality of multipliers is configured to perform the multiplication operation so that the fixed-point format multiplication result data includes a mantissa of 2*(M+1) bits (Figure 3, m-bit mantissas are multiplied to produce 2m+2-bit mantissas).

As per Claim 4, Roldao Lopes discloses the MAC operator of claim 1, wherein each of the floating-point-to-fixed-point converters includes a shift circuit configured to perform left shift or right shift on the mantissa of 2*(M+1) bits included in the floating-point multiplication result data to convert a data type from the floating-point format into a fixed-point format (Figure 3, a plurality of shifters prior to the 2’s complement converters).

As per Claim 20, Roldao Lopes discloses the MAC operator of claim 1, wherein the adder tree includes a plurality of fixed-point adders (Pages 162-163, a reduction tree, i.e. adder tree, sums the fixed-point numbers from the output of the 2’s complement converters).

As per Claim 27, Roldao Lopes discloses a MAC operator comprising: a plurality of multipliers, each of the plurality of multipliers being configured to perform a multiplication operation on a floating-point format first data and a floating-point format second data to output a floating-point format multiplication result data (Abstract and Pages 162-163, a dot-product operator comprises e.g. four multipliers for multiplying e.g. single-precision floating-point operands, to generate floating-point results each comprising a mantissa, an exponent, and a sign value);  and a plurality of floating-point-to-fixed-point converters, each of the plurality of floating-point-to-fixed-point converters being configured to receive the floating-point format multiplication result data from each of the plurality of multipliers and convert into a fixed-point format multiplication result data to be output (Pages 162-163, a plurality of shifters and plurality of 2’s complement converters convert the floating-point multiplication results to a fixed-point format);  wherein if a first mantissa of the first data and a second mantissa of the second data are composed of ‘M’-bit (‘M’ being a natural number), each of the plurality of multipliers is configured to perform the multiplication operation so that the fixed-point format multiplication result data includes a mantissa of 2*(M+1) bits (Figure 3, m-bit mantissas are multiplied to produce 2m+2-bit mantissas).

As per Claim 28, Roldao Lopes discloses the MAC operator of claim 27 further comprising an adder tree configured to perform an addition operation on the fixed-point format multiplication result data that is output from the plurality of floating-point-to-fixed-point converters (Figure 3, an adder tree at the output of the 2’s complement converters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Roldao Lopes in view of Pugh et al. (US 2021/0042087).

As per Claim 26, Roldao Lopes discloses a MAC operator comprising: a plurality of multipliers, each of the plurality of multipliers being configured to perform a multiplication operation on the floating-point format first data and the floating-point format second data to output a floating-point format multiplication result data (Abstract and Pages 162-163, a dot-product operator comprises e.g. four multipliers for multiplying e.g. single-precision floating-point operands, to generate floating-point results each comprising a mantissa, an exponent, and a sign value);  a plurality of floating-point-to-fixed-point converters, each of the plurality of floating-point-to-fixed-point converters being configured to receive the floating-point format multiplication result data from each of the plurality of multipliers and convert into a fixed-point format multiplication result data to be output (Pages 162-163, a plurality of shifters and plurality of 2’s complement converters convert the floating-point multiplication results to a fixed-point format);  and an adder tree configured to perform an addition operation on the fixed-point format multiplication result data that is output from the plurality of floating-point-to-fixed-point converters (Figure 3, an adder tree at the output of the 2’s complement converters);  wherein, if a first mantissa of the first data and a second mantissa of the second data are composed of ‘M’-bit (‘M’ being a natural number), each of the plurality of multipliers is configured to perform the multiplication operation so that the fixed-point format multiplication result data includes a mantissa of 2*(M+1) bits (Figure 3, m-bit mantissas are multiplied to produce 2m+2-bit mantissas).
Roldao Lopes does not explicitly disclose a PIM device comprising: a data storage region; and a MAC operator configured to perform a MAC arithmetic operation on a floating-point format first data and a floating-point format second data from the data storage region.
However, Pugh discloses a floating-point and integer MAC circuit fused to a memory circuit, wherein the MAC circuit configured to perform a MAC arithmetic operation on a floating-point format first data and a floating-point format second data from the memory circuit (Abstract and Paragraphs 0026 and 0029-0030, a floating-point MAC circuit – which may compute two or more products – is fused to a memory circuit and receives operands from the memory circuit).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the multiple mode circuitry taught by Pugh with the hybrid floating-point and fixed-point dot-product unit of Roldao Lopes because the hybrid dot-product unit is specifically well suited for FPGAs (Roldao Lopes, Title and abstract), and because the multiple mode circuitry provides for increased flexibility and additional functionality (Pugh, Paragraphs 0026 and 0030).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roldao Lopes in view of Urbanski et al. (US 2021/0263993).

As per Claim 21, Roldao Lopes does not explicitly disclose the MAC operator of claim 20, further comprising an accumulator configured to perform an accumulating operation on the data that is output from the adder tree, wherein the accumulator includes: an accumulative adder configured to perform an addition operation on data that is transmitted from the adder tree and feedback data; and a latch circuit configured to latch data that is output from the accumulative adder to transmit the data to the accumulative adder as the feedback data.
However, Urbanski discloses a MAC operator comprising an accumulator configured to perform an accumulating operation on the data that is output from the adder tree, wherein the accumulator includes: an accumulative adder configured to perform an addition operation on data that is transmitted from the adder tree and feedback data; and a latch circuit configured to latch data that is output from the accumulative adder to transmit the data to the accumulative adder as the feedback data (Figures 10-12, a floating-point and fixed-point dot-product circuit comprises an adder tree 1046/1246, an accumulator adder 1056/1256, and an accumulator latch circuit with feedback 1058/1258).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the dot-product circuitry/architecture(s) taught by Urbanski with the dot-product unit of Roldao Lopes because it provides support for additional functions and additional data formats, and minimizes exponent operations and circuitry (Urbanski, Paragraphs 0044-0045 and 0058-0059).

As per Claim 22, Roldao Lopes does not explicitly disclose the MAC operator of claim 21, further comprising a fixed-point-to-floating-point converter configured to convert the fixed-point format data that is output from the accumulator into a floating-point format data to output a conversion result.
However, Urbanski discloses a fixed-point-to-floating-point converter configured to convert the fixed-point format data that is output from the accumulator into a floating-point format data to output a conversion result (Figure 12, output FP conversion 1270).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the dot-product circuitry/architecture(s) taught by Urbanski with the dot-product unit of Roldao Lopes because it provides support for additional functions and additional data formats, and minimizes exponent operations and circuitry (Urbanski, Paragraphs 0044-0045 and 0058-0059).

Allowable Subject Matter
Claims 2-3, 5-19, and 23-25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brunie (US 2020/0409661) – discloses a mixed precision dot-product and accumulation operator comprising a plurality of floating-point multipliers and a corresponding plurality of alignment circuits for converting the floating-point multiplication results to fixed point results, and comprising an adder tree for summing the fixed point products.
Pareek et al. (US 2020/0089472) – discloses an SIMD circuit comprising an array of floating-point multipliers, each multiplier outputting to a floating-point to fixed-point converter, wherein the converters output to an SIMD DSP adder and adder tree for summing the converted products.  Pareek separately discloses a floating-point multiplier for multiplying a weight and input activation, comprising a floating point-to-fixed point converter for converting the multiplication product, and an accumulator and fixed point-to-floating point converter for accumulating the product(s) and converting the final result back to floating-point format.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182